OPINION — AG — ** STATE BOARD OF COSMETOLOGY — INSTRUCTORS TRAINING ** QUESTION(1): IF A STUDENT UPON COMPLETION OF THE BASIC TRAINING COURSE OF 1,000 HOURS ENTERED INTO A CONTRACT WITH A BEAUTY SCHOOL FOR INSTRUCTOR'S TRAINING PRIOR TO MAY 26, 1951, THE DATE OF SENATE BILL NO. 158 BECOMES EFFECTIVE, AND MADE APPLICATION TO THE STATE BOARD OF COSMETOLOGY FOR REGISTRATION AS A STUDENT INSTRUCTOR'S COURSE SAID APPLICATION BEING ACCOMPANIED BY A COPY OF THE CONTRACT WITH THE SCHOOL, AND APPLICANT WAS PROPERLY REGISTERED WITH THE STATE BOARD OF COSMETOLOGY PRIOR TO THE DATE OF SENATE BILL NO. 158 BECAME EFFECTIVE, AS A STUDENT FOR INSTRUCTOR'S COURSE, WILL THE STUDENT UPON COMPLETION OF SAID INSTRUCTOR'S COURSE BE ELIGIBLE TO MAKE APPLICATION TO REGISTER FOR THE INSTRUCTOR'S EXAMINATION? — AFFIRMATIVE, QUESTION(2): IF THE FIRST QUESTION IS YES, THEN IF THE STUDENT DESIRES TO REGISTER FOR FURTHER TRAINING, WHICH UNDER THE OLD LAW WAS "ADVANCED OPERATOR'S COURSE" AND IS NOW "INSTRUCTOR'S" COURSE, IS HE PERMITTED TO MAKE AN APPLICATION FOR REGISTRATION FOR THE ADVANCED COURSE? — AFFIRMATIVE CITE: 59 Ohio St. 199.7 [59-199.7], 59 Ohio St. 199.12 [59-199.12] (MAINARD KENNERLY)